728 N.W.2d 228 (2007)
DAIMLERCHRYSLER SERVICES OF NORTH AMERICA, L.L.C., Plaintiff-Appellee,
v.
DEPARTMENT OF TREASURY, Defendant-Appellant.
Docket No. 131995. COA No. 264323.
Supreme Court of Michigan.
March 21, 2007.
On order of the Court, the application for leave to appeal the July 25, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
TAYLOR, C.J., WEAVER, and CORRIGAN, JJ., would grant leave to appeal.